DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is no longer objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: forming tool, forming mechanism, material feed assembly and pivot assembly.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to forming tool:
(A) the term tool is a generic placeholder term
(B) the tool performs the function of receiving at least one ply of material to form the composite structure
(C) the word “forming” does not provide sufficient structure to perform the claimed action
Therefore, the term “forming tool” will be interpreted under 35 U.S.C 112(f) as an annular shaped mandrel in accordance with Figure 1 and ¶0034 of PGPUB US 20210268762 A1.
As to forming mechanism:
(A) the term mechanism is a generic placeholder term
(B) the mechanism performs the function of applying at least one force to at least a portion of the at least one ply of material
(C) the word “forming” does not provide sufficient structure to perform the claimed action
Therefore, the term “forming mechanism” will be interpreted under 35 U.S.C 112(f) as “one or more of aligned rollers, sequential rollers, squeegees, shoes, conformable elements, and rotating members” in accordance with Claims 16 & 20 and the written specification.
As to material feed assembly:
(A) the term assembly is a generic placeholder term
(B) the assembly performs the function of holding a supply of the at least one ply of material
(C) the word “material feed” does not provide sufficient structure to perform the claimed action
Therefore, the term “material feed assembly” will be interpreted under 35 U.S.C 112(f) as a roll/spool of material that is movable via a movement system in accordance with Figure 1 and ¶0038 of PGPUB US 20210268762 A1.
As to pivot assembly:
(A) the term assembly is a generic placeholder term
(B) the assembly performs the function of pivoting the material feed assembly about a pivot point
(C) the word “pivot” does not provide sufficient structure to perform the claimed action
Therefore, the term “pivot assembly” will be interpreted under 35 U.S.C 112(f) as an actuator in accordance with ¶0052 of PGPUB US 20210268762 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS (DE-102012211651-A1) in view of VERLAEK (US US-20190022919-A1).
As to claim 1, THOMAS teaches an apparatus for forming a composite structure, comprising: a forming tool having a forming surface configured to receive at least one ply of material to form the composite structure (Figure 1 teaches a rotatable core (1) that is an annular mandrel forming tool.  Figure 1 also shows the core (1) receives a ply (5 or 7) of material.); and a material feed assembly configured to hold a supply of the at least one ply of material and to provide the at least one ply of material onto the forming tool, the material feed assembly configured to pivot the supply of the at least one ply of material relative to the forming tool. (Figure 1 teaches a material feed assembly (sledge, 3) which is a movable (denoted by the ‘R’ arrow) device with spools (4, 6, 8) of material.  ¶0023 teaches the spools are located on a pivot platform (9) that allows the spools/reels to pivot relative to the forming tool (1) axis.)
THOMAS does not disclose a forming mechanism configured to apply at least one force to at least a portion of the at least one ply of material to conform the at least a portion of the at least one ply of material to the forming surface of the forming tool.
However, VERLAEK teaches a forming mechanism configured to apply at least one force to at least a portion of the at least one ply of material to conform the at least a portion of the at least one ply of material to the forming surface of the forming tool. (Figure 2A teaches a system for applying a ply of material (18a) around an annular mandrel (30) using a material feed assembly (38a) that is pivoted relative to the mandrel (30).  Figure 2A shows a forming mechanism (roller, 54) that is a roller configured to press layers of material that are wound around the mandrel (See ¶0036).)
One of ordinary skill in the art would have been motivated to combine the compression roller of VERLAEK to the wrapping apparatus of THOMAS in order to facilitate removal of air that may be trapped between wound sections of layers of material as well as retention and placement of the wound sections relative to the mandrel. (VERLAEK ¶0036)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the compression roller of VERLAEK to the wrapping apparatus of THOMAS because it has been held to be prima facie obvious to combine prior art elements, according to known methods, to yield predictable results.  See MPEP 2143 (I)(A).
THOMAS does not explicitly disclose the forming surface including one or more discontinuous features.
However, VERLAEK teaches a mandrel where the forming surface includes one or more discontinuous features. (¶0034 teaches the mandrel can have an outer surface that is textured (recesses/ridges) that causes the mandrel to resist premature separation or movement of the wound sections.)
One of ordinary skill would have been motivated to combine the surface texture of VERLAEK to the mandrel of THOMAS in order to resist premature separation or movement of the wound sections. (VERLAEK ¶0034)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the surface texture of VERLAEK to the mandrel of THOMAS because it has been held to be prima facie obvious to combine prior art elements, according to known methods, to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, THOMAS in view of VERLAEK teaches the apparatus of claim 1, wherein the material feed assembly is configured to pivot relative to the forming tool to position a lateral axis of the supply of the at least one ply of material at an oblique angle relative to a longitudinal axis of the forming tool. (THOMAS, ¶0023 teaches the spools are located on a pivot platform (9) that allows the spools/reels to pivot to an oblique angle relative to the forming tool (1) axis.)

As to claim 3, THOMAS in view of VERLAEK teaches the apparatus of claim 2, wherein the material feed assembly is configured to hold a spool of material, and wherein the material feed assembly is configured to pivot relative to the forming tool to position a centerline of the spool of material on the material feed assembly at the oblique angle relative to a centerline of the forming tool. (THOMAS, Figure 1 teaches the spools/reels of material (6, 8) have their centerline (interpreted as the center of the rectangles in the figure, as it is a plan view) at an oblique angle relative to the centerline (A) of the tool (1).)

As to claim 4, THOMAS in view of VERLAEK teaches the apparatus of claim 1, wherein the material feed assembly is configured to pivot relative to the forming tool to position one side of the supply of the at least one ply of material relatively closer to the forming tool and to position another opposing side of the supply of the at least one ply of material relatively further away from the forming tool. (THOMAS, Figure 1 shows the feed assembly (3) has a pivot platform (9) where the material that is fed (5, 7) is angled with respect to the mandrel/tool (1).  Since the material has an angled approach/connection to the mandrel and is shaped as a rectangle (in the plan view), one side is closer to the tool than the other.)

As to claim 9, THOMAS in view of VERLAEK teaches the apparatus of claim 1, wherein the forming tool exhibits an at least partially annular shape. (THOMAS, Figure 1 teaches the core (1) has a shape.  ¶0022 calls the core a “cylindrical core”, which is interpreted as at least partially annular.)

As to claim 10, THOMAS in view of VERLAEK teaches the apparatus of claim 1, wherein the material feed assembly is configured to move laterally relative to the forming tool in a direction transverse to a spacing between the material feed assembly and the forming tool. (THOMAS, Figure 1 teaches the material feed assembly (3) that is movable laterally (denoted by the arrow near ‘R’) in a direction transverse the spacing between the feed assembly (3) and the tool (1). ¶0023 states that the sledge is on a movable carriage.)

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS (DE-102012211651-A1) in view of VERLAEK (US US-20190022919-A1), as applied in claim 1, further in view of HAYASHI (US-7510616-B2).
As to claim 5, THOMAS in view of VERLAEK teaches the apparatus of claim 1, wherein the material feed assembly comprises a pivot assembly. (THOMAS, Figure 1 shows that the plate (9) can pivot relative to the plate (3).) 
THOMAS does not disclose the details of the pivot assembly, therefore THOMAS does not explicitly disclose a pivot assembly configured to engage with an adjacent structure, the pivot assembly configured to pivot the material feed assembly about a pivot point of the pivot assembly by moving a frame of the material feed assembly about the pivot point relative to a fixed portion of the pivot assembly that is secured to the adjacent structure.
However, HAYASHI teaches a strip laying device with a pivot assembly configured to engage with an adjacent structure, the pivot assembly configured to pivot the material feed assembly about a pivot point of the pivot assembly by moving a frame of the material feed assembly about the pivot point relative to a fixed portion of the pivot assembly that is secured to the adjacent structure. (Figure 3 teaches a pivot assembly (tilting means, 23) that has a pivot point (shaft, 23A) that is connected to the feed assembly via stage (23B) and to a fixed portion of the assembly (stage, 22B) that does not pivot. The stage (22B) is attached to adjacent structure (21B). Col. 5 Lines 20-25 teach the movement is caused by a motor, which is interpreted as the actuator.)
One of ordinary skill would have been motivated to substitute the known pivot mechanism of HAYASHI for the unknown pivot mechanism of THOMAS in order to provide a device that is controlled by a controller (Col. 6, Lines 15-20) and provides an additional range of motion (via the vertically moving means (22)) in addition to the pivoting and lateral movement of THOMAS.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known pivot mechanism of HAYASHI for the unknown pivot mechanism of THOMAS because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 6, THOMAS in view of VERLAEK and HAYASHI teaches the apparatus of claim 5, wherein the pivot assembly comprises a plate having anchor points, the anchor points configured to vary the distance between the material feed assembly and the forming tool. (HAYASHI, which is relied upon for the substituted pivot assembly, teaches a plate (22B) that has anchor points (attachments to rails (22A)) where it is anchored to rails (22A).  These contact points are operative to slide the assembly to and away from the forming tool.)

As to claim 7, THOMAS in view of VERLAEK and HAYASHI teaches the apparatus of claim 5, wherein the pivot assembly comprises only a single pivot point. HAYASHI, which is relied upon for the substituted pivot assembly, teaches a single pivot point (23i (zi) at the shaft (23A).)

As to claim 8, THOMAS in view of VERLAEK teaches the apparatus of claim 1, wherein the material feed assembly pivots during operation. (THOMAS, Figure 1 teaches the material feed assembly pivots via plate (9).)
THOMAS does not disclose wherein the material feed assembly is configured to automatically pivot relative to the forming tool during the formation of the composite structure on the forming tool.
However, HAYASHI teaches the material feed assembly is configured to automatically pivot relative to the forming tool during the formation of the composite structure on the forming tool. (Col. 6 Lines 15-20 teach that the movement of the tilting means (23), which causes the pivoting movement, is controlled via a controller (30). Col. 5, Lines 25-26 teach sensing and controlling of the angle.)
One of ordinary skill would have been motivated to substitute the known pivot mechanism of HAYASHI for the unknown pivot mechanism of THOMAS in order to provide a device that is controlled by a controller (Col. 6, Lines 15-20) and provides an additional range of motion (via the vertically moving means (22)) in addition to the pivoting and lateral movement of THOMAS.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known pivot mechanism of HAYASHI for the unknown pivot mechanism of THOMAS because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Claims 1 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over HARADA (US-20120219741-A1) in view of MATHON (US-20140110063-A1), further in view of MAILLY (US US-20200180208-A1).
As to claim 1, HARADA teaches an apparatus for forming a composite structure, comprising: a forming tool having a forming surface configured to receive at least one ply of material to form the composite structure (Figure 1 teaches the forming tool (mandrel, 7) that receives layers of fiber from the feed assembly (31).  Figure 1 shows the tool has an annular shape.) the forming surface including one or more discontinuous features (Figure 6 teaches a forming tool (7) that has a flange (11) at the end where material is also applied. This is interpreted as a “bump out” discontinuous feature as it is a sudden increase in diameter of the forming surface.)  and a material feed assembly configured to hold a supply of the at least one ply of material and to provide the at least one ply of material onto the forming tool. (Figure 1 teaches a material feed assembly (31) that is a spool of material that is applied to the mandrel (7).)
HARADA does not disclose a forming mechanism configured to apply at least one force to at least a portion of the at least one ply of material to conform the at least a portion of the at least one ply of material to the forming surface of the forming tool.
However, MATHON teaches a forming mechanism configured to apply at least one force to at least a portion of the at least one ply of material to conform the at least a portion of the at least one ply of material to the forming surface of the forming tool. (Figure 1 shows a forming mechanism (compacting device, 100) that is operative to compact the fiber layers while they are being would onto the mandrel (16).  See ¶0047.).
One of ordinary skill would have been motivated to combine the forming mechanism of MATHON to the winding device of HARADA in order to compact the material as it is being would onto the mandrel (MATHON, ¶0047) using a device that has the capability to create micro-peening on the layers to amplify the compacting effect. (MATHON, ¶0051)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the forming mechanism of MATHON to the winding device of HARADA because it has been held to be prima facie obvious to combine prior art elements, according to known methods, to yield predictable results.  See MPEP 2143 (I)(A).
HARADA does not disclose that the material feed assembly is configured to pivot the supply of the at least one ply of material relative to the forming tool.
However, MAILLY teaches a material feed assembly that is configured to pivot the supply of the at least one ply of material relative to the forming tool.  (Figure 2 teaches a material feed assembly (100) that has a spool of material (13) and a portion that pivots (main frame, 4) via an actuator (8) such that a portion of the material feed assembly is pivoted relative to the forming tool.)
One of ordinary skill would have been motivated to substitute the known pivoting material feed assembly of MAILLY for the feed assembly of HARADA in order to provide a tension component in the preform during feeding to avoid wrinkles when forming a non-uniform shaped object. (MAILLY, ¶0036 and ABS)  (MAILLY teaches a swept rotor blade, while HARADA’s mandrel has a varying diameter which is interpreted as a non-uniform shape.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known pivoting material feed assembly of MAILLY for the feed assembly of HARADA because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 13, HARADA in view of MATHON and MAILLY teaches the apparatus of claim 1, wherein the forming mechanism comprises aligned rollers positioned substantially within a common plane or arc. (MATHON, which is relied upon for the forming mechanism component, teaches aligned rollers positioned in a common plane (Figure 5 teaches rollers (104a, b, c…) that are aligned substantially in the same plane.))

As to claim 14, HARADA in view of MATHON and MAILLY teaches the apparatus of claim 1, wherein the forming mechanism comprises sequential rollers positioned to provide a force sequentially to the at least one ply of material. (MATHON, which is relied upon for the forming mechanism component, teaches a first set of rollers (104a, b, c…)  followed by a second set of rollers (compacting wheels, 106) that are capable of providing sequential force to the ply of material.)

As to claim 15, HARADA in view of MATHON and MAILLY teaches the apparatus of claim 1, wherein the forming mechanism comprises forming members movably mounted on one or more actuators. (MATHON, which is relied upon for the forming mechanism component, teaches an actuator (screw actuator, 120) that moves the rollers (104) via a handwheel (122).  The rollers (104) are interpreted as mounted to the actuator via toothed wheel (116).)

As to claim 16, HARADA in view of MATHON and MAILLY teaches the apparatus of claim 15, wherein the forming members comprise one or more of aligned rollers, sequential rollers, squeegees, shoes, conformable elements, and rotating members. (MATHON, which is relied upon for the forming mechanism component, teaches aligned rollers (104a, b, c…) that conform the surface of the mandrel (¶0056) and rotate.  There is also a sequential roller assembly between rollers 104 and 106.)


Claims 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over HARADA (US-20120219741-A1) in view of MATHON (US US-20140110063-A1).
As to claim 11, HARADA teaches an apparatus for forming a composite structure, comprising: a forming tool having a forming surface configured to receive at least one ply of material to form the composite structure (Figure 6 teaches the forming tool (mandrel, 7) that is configured to receive a ply of material (See Figure 1).), the tool comprising: a first portion having a cross section exhibiting a first radius of curvature; a second portion having a cross section exhibiting a second radius of curvature, wherein the second radius of curvature is either greater than or lesser than the first radius of curvature; and a middle portion extending between the first portion and the second portion, wherein a cross section of the middle portion gradually changes from the first radius of curvature to the second radius of curvature (Figure 6 teaches the tool (7) has a tapered outer shape, such that on the right of the figure is a lesser radius of curvature section, followed by a sloping middle section, then a greater radius of curvature section on the left.); and at least one discontinuous feature in at least one of the first portion, the second portion, and the middle portion (Figure 6 teaches a flange (11) on each of the first and second portions of the tool (7) that has material on it.  This is interpreted as a “bump out” discontinuous feature as it is a sudden increase in diameter of the forming surface.); a material feed assembly configured to hold a supply of the at least one ply of material and to provide the at least one ply of material onto the forming tool. (Figure 1 teaches a material feed assembly (31) that is a spool of material that is applied to the mandrel (7).)
HARADA does not disclose a forming mechanism configured to apply at least one force to at least a portion of the at least one ply of material to conform the at least a portion of the at least one ply of material to the forming surface of the forming tool.
However, MATHON teaches a forming mechanism configured to apply at least one force to at least a portion of the at least one ply of material to conform the at least a portion of the at least one ply of material to the forming surface of the forming tool. (Figure 1 shows a forming mechanism (compacting device, 100) that is operative to compact the fiber layers while they are being would onto the mandrel (16).  See ¶0047.).
One of ordinary skill would have been motivated to combine the forming mechanism of MATHON to the winding device of HARADA in order to compact the material as it is being would onto the mandrel (MATHON, ¶0047) using a device that has the capability to create micro-peening on the layers to amplify the compacting effect. (MATHON, ¶0051)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the forming mechanism of MATHON to the winding device of HARADA because it has been held to be prima facie obvious to combine prior art elements, according to known methods, to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 19, HARADA in view of MATHON teaches the apparatus of claim 11, wherein the material feed assembly comprises multiple material feed assemblies positioned about the forming tool. (HARADA, Figure 1 shows multiple material feed assemblies (31 and 37) that are positioned at different locations about the forming tool (7).)

As to claim 20, HARADA in view of MATHON teaches the apparatus of claim 19, wherein the forming members comprise one or more of aligned rollers, sequential rollers, squeegees, shoes, conformable elements, and rotating members. (MATHON, which is relied upon for the forming mechanism component, teaches aligned rollers (104a, b, c…) that conform the surface of the mandrel (¶0056) and rotate.  There is also a sequential roller assembly between rollers 104 and 106.)

As to claim 21, HARADA in view of MATHON teaches the apparatus of claim 11, wherein the at least one discontinuous feature includes one or more of a bump out, a bump in, a lofted portions, and a recessed portion. (HARADA, Figure 6 teaches a flange (11) that is a “bump out” compared to the surface of the forming tool (7) proximate the flange.)

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over HARADA (US-20120219741-A1) in view of MATHON (US US-20140110063-A1), as applied in claim 11 above, further in view of MAILLY (US-20200180208-A1).
As to claim 17, HARADA in view of MATHON teaches the apparatus of claim 11, wherein the apparatus has a material feed assembly. (HARADA, Item 31)
 HARADA in view of MATHON does not disclose that the material feed assembly is configured to pivot relative to the forming tool.
However, MAILLY teaches a material feed assembly that is configured to pivot the supply of the at least one ply of material relative to the forming tool.  (Figure 2 teaches a material feed assembly (100) that has a spool of material (13) and a portion that pivots (main frame, 4) via an actuator (8) such that a portion of the material feed assembly is pivoted relative to the forming tool.)
One of ordinary skill would have been motivated to substitute the known pivoting material feed assembly of MAILLY for the feed assembly of HARADA in order to provide a tension component in the preform during feeding to avoid wrinkles when forming a non-uniform shaped object. (MAILLY, ¶0036 and ABS)  (MAILLY teaches a swept rotor blade, while HARADA’s mandrel has a varying diameter which is interpreted as a non-uniform shape.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known pivoting material feed assembly of MAILLY for the feed assembly of HARADA because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 18, HARADA in view of MATHON teaches the apparatus of claim 11, wherein the apparatus has a material feed assembly. (HARADA, Item 31)
HARADA in view of MATHON does not disclose the material feed assembly is configured to translate relative to the forming tool. The term “translate” is being interpreted as moving from one place to another, but not in a particular direction.
However, MAILLY teaches a material feed assembly that is configured to pivot (interpreted as translate since the material feed assembly moves while the tool stays in place) the supply of the at least one ply of material relative to the forming tool.  (Figure 2 teaches a material feed assembly (100) that has a spool of material (13) and a portion that translates (main frame, 4) via an actuator (8) such that a portion of the material feed assembly is pivoted relative to the forming tool.)
One of ordinary skill would have been motivated to substitute the known pivoting material feed assembly of MAILLY for the feed assembly of HARADA in order to provide a tension component in the preform during feeding to avoid wrinkles when forming a non-uniform shaped object. (MAILLY, ¶0036 and ABS)  (MAILLY teaches a swept rotor blade, while HARADA’s mandrel has a varying diameter which is interpreted as a non-uniform shape.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known pivoting material feed assembly of MAILLY for the feed assembly of HARADA because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

Response to Arguments
Applicant's arguments filed 27 July 2022 have been fully considered but they are not persuasive.
Applicant argues that each of the rejections presented in the Non-Final Rejection (02 May 2022) do not teach the newly added limitation regarding the discontinuous feature on the forming tool surface.
Examiner respectfully asserts that although THOMAS does not disclose such a feature, the prior art of VERLAEK does in ¶0034.  This paragraph discloses that the mandrel can have a discontinuous surface such as recesses and ridges with the motivation of physically resisting premature separation of the layers of material.  This resisting of separation is interpreted as during the winding, since VERLAEK refers to “premature” separation. Thus, the rejection using THOMAS in view of VERLAEK has been modified to suit the amendment.
Examiner respectfully asserts that HARADA, Figure 6 does disclose a “discontinuous feature” as claimed.  The flange (11) on the ends of the first and second sections of the tool (7) is a discontinuous feature since it interrupts the continuous surface of the forming tool with an upward jutting portion.  The rejections using HARADA have been updated to suit this interpretation.

Examiner notes that there are differences between the prior art and applicant’s invention as disclosed in the specification and drawings.  One specific instance is the floor anchor points.  
In ¶0041 and Figure 1 of the PGPUB, the pivoting motion and structure is described as “For example, the system 100 may include two or more anchor points 116 (e.g., coupled to a floor on either side of the forming tool 102). The pivot mechanism 114 and the material feed assembly 104 may be moved about the forming tool 102 and selectively coupled to the anchor points 116 (e.g., which may include a track of multiple points for varying the distance of the material feed assembly 104 relative to the tool 102)”.  This track of multiple anchor points is not disclosed in the currently cited prior art.
If any other differences between the prior art and applicants invention would help move prosecution forward and warrant discussion, Applicant is invited to contact the Examiner at the below mentioned telephone number.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
MADSEN (US 8282757 B2) teaches a forming mechanism that is a series of rollers. (See Figure 6A)
BLANTON (US 20080160122 A1) teaches a forming mechanism that is a roller system that uses actuators. (See Figures 3-4)
KITTLESON (US 4909880) teaches a material feed assembly that can pivot in relation to the mandrel. (See Figure 1)
BENSON (US 6096164) teaches a material feed assembly that can pivot in relation to the mandrel. (See Figure 1)
US 9452562 teaches a discontinuity in the forming surface of a mandrel (Figure 2)(120).
US 20090294566 teaches a discontinuity in the forming surface of a mandrel. (Figure 2)
US 20070272346 teaches a discontinuity in the forming surface of a mandrel. (Figure 1)
US 3300355 teaches discontinuous features in the forming surface of a mandrel. (Figures 2-3, 6, 10)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726